Exhibit 10.3

 

Promissory Note

 

September 30, 2009

 

Borrower:  CORGENIX MEDICAL CORPORATION and CORGENIX, INC.

 

Lender:  Summit Financial Resources, L.P.

 

Amount:  $250,000

 

Maturity:  September 30, 2012

 

For value received, Borrower promises to pay to the order of Lender at 2455 East
Parley’s Way, Suite 200, Salt Lake City, Utah 84109, the sum of two hundred
fifty thousand dollars ($250,000) or such other principal balance as may be
outstanding, with interest thereon from the date hereof until paid, both before
and after judgment, at a variable rate compounding daily and computed on the
basis of a three hundred sixty (360) day year as follows: two and seventy-five
tenths percent (2.75%) per annum above the Prime Rate (hereinafter defined) from
time to time in effect, adjusted as of the date of any change in the Prime Rate.

 

This Promissory Note is made in accordance with the Loan and Security Agreement
dated September 30, 2009, by and between Lender and Borrower (the “Loan and
Security Agreement”), and is secured by the collateral identified in and
contemplated by the Loan and Security Agreement.  Disbursements under this
Promissory Note shall be made only in accordance with the Loan and Security
Agreement.

 

Principal and interest shall be payable in thirty-six (36) equal monthly
installments, commencing on October 31, 2009, and on the last day of each month
thereafter until September 30, 2012, at which time all remaining outstanding
principal and interest shall be due and payable in full; provided, however, that
in the event (i) Borrower receives all or any portion of the Second Loan Advance
(as defined in the Loan and Security Agreement), or (ii) the Prime Rate changes,
the amount of such installment payments shall be automatically adjusted to
provide for amortization of this loan at the same rate and the same time frame
as originally contemplated by this Promissory Note.

 

“Prime Rate” means the Prime Rate as published in the Money Rates section of The
Wall Street Journal.  This definition of Prime Rate is to be strictly
interpreted and is not intended to serve any purpose other than providing an
index to determine the variable interest rate used herein.  It is not the lowest
rate at which Lender may make loans to any of its customers, either now or in
the future.

 

Prepayment of this Promissory Note in whole or in part shall be subject to the
early termination fees set forth in the Loan and Security Agreement.  Any
prepayment received by Lender after 2:00 p.m. Mountain Time shall be deemed
received on the following Banking Business Day (as defined in the Loan and
Security Agreement).  Any prepayments shall reduce

 

--------------------------------------------------------------------------------


 

or excuse the last installment payments owing.  All scheduled installment
payments shall remain due and owing as scheduled until all outstanding principal
has been paid in full.

 

If any Event of Default (as defined in the Loan and Security Agreement) occurs,
time being of the essence hereof, then the entire unpaid balance, with interest
as aforesaid, shall, at the election of the holder hereof and without notice of
such election, become immediately due and payable in full.

 

Upon default in payment of any principal or interest when due, whether due at
stated maturity, by acceleration, or otherwise, all outstanding principal shall
bear interest at a default rate from the date when due until paid, both before
and after judgment, which default rate shall be ten percent (10%) per annum
above the Prime Rate, adjusted as of the date of any change in the Prime Rate.

 

If an Event of Default occurs, Borrower agrees to pay to the holder hereof all
collection costs, including reasonable attorneys fees and legal expenses, in
addition to all other sums due hereunder.

 

This Promissory Note shall be governed by and construed in accordance with the
laws of the State of Utah.

 

Borrower acknowledges that by execution and delivery of this Promissory Note,
Borrower has transacted business in the State of Utah and Borrower voluntarily
submits to, consents to, and waives any defense to the jurisdiction of courts
located in the State of Utah as to all matters relating to or arising from this
Promissory Note.  EXCEPT AS EXPRESSLY AGREED IN WRITING BY LENDER, THE STATE AND
FEDERAL COURTS LOCATED IN THE STATE OF UTAH SHALL HAVE SOLE AND EXCLUSIVE
JURISDICTION OF ANY AND ALL CLAIMS, DISPUTES, AND CONTROVERSIES, ARISING UNDER
OR RELATING TO THIS PROMISSORY NOTE.  NO LAWSUIT, PROCEEDING, OR ANY OTHER
ACTION RELATING TO OR ARISING UNDER THIS PROMISSORY NOTE MAY BE COMMENCED OR
PROSECUTED IN ANY OTHER FORUM EXCEPT AS EXPRESSLY AGREED IN WRITING BY LENDER.

 

All obligations of Borrower under this Promissory Note shall be joint and
several.

 

Borrower and all endorsers, sureties and guarantors hereof hereby jointly and
severally waive presentment for payment, demand, protest, notice of protest,
notice of protest and of non-payment and of dishonor, and consent to extensions
of time, renewal, waivers or modifications without notice and further consent to
the release of any collateral or any part thereof with or without substitution.

 

[Signatures on Following Page]

 

2

--------------------------------------------------------------------------------


 

 

Borrower:

 

 

 

CORGENIX MEDICAL CORPORATION

 

 

 

 

 

By:

 

 

Name:

William Critchfield

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

CORGENIX, INC.

 

 

 

 

 

 

 

By:

 

 

Name:

William Critchfield

 

Title:

Chief Financial Officer

 

3

--------------------------------------------------------------------------------